Case 20-67718-bem       Doc 74    Filed 09/30/20 Entered 09/30/20 12:47:16           Desc Main
                                  Document     Page 1 of 8




  IT IS ORDERED as set forth below:



   Date: September 30, 2020
                                                          _________________________________

                                                                   Barbara Ellis-Monro
                                                              U.S. Bankruptcy Court Judge

 ________________________________________________________________




                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 IN RE:
                                                     CHAPTER 11
 GEORGIA CENTRAL UNIVERSITY INC.,
                                                     CASE NO. 20-67718-bem
          Debtor.


                               ORDER CONFIRMING PLAN

       The above-captioned bankruptcy case came before the Court for hearing on September 24,

2020, at 10:00 a.m. (the “Confirmation Hearing”) to consider confirmation of the Plan.

       On July 31, 2020, Georgia Central University Inc. (“Debtor”) filed its “Plan of

Reorganization” (Doc. No. 32) (the “Plan of Reorganization”). The Plan of Reorganization was

amended on September 22, 2020 pursuant to the “Amended to Plan of Reorganization” (Doc. No.

69). The Plan of Reorganization was again amended on September 24, 2020 pursuant to the
Case 20-67718-bem         Doc 74    Filed 09/30/20 Entered 09/30/20 12:47:16              Desc Main
                                    Document     Page 2 of 8




“Amended and Restated Plan of Reorganization” (Doc. No. 72). (The Plan of Reorganization as

amended is referred to herein as the “Plan”).

         On August 18, 2020, the Court entered an “Order and Notice of Assignment of Hearing on

Confirmation of Plan” (Doc. No. 49) (“Solicitation Order”).

         At the Confirmation Hearing, Cameron M. McCord and Aaron Anglin appeared on behalf

of Debtor. Paul Kim and Joy Song were present on behalf of the Debtor. Todd E. Hennings

appeared as the Subchapter V Trustee. David S. Weidenbaum appeared on behalf of the United

States Trustee. Nicholas J. Pieschel appeared on behalf of Bank of Hope (“BOH”). Andres H.

Sandoval appeared on behalf of the United States Internal Revenue Service (the “IRS”). Charlie

and Aimee So appeared on their own behalf. No party appeared in opposition to the Plan.

         Prior to the Objection Deadline (as established by the Solicitation Order), BOH and the

IRS filed objections to the Plan. Debtor’s counsel announced at the Confirmation Hearing that the

objections of both BOH and the IRS were resolved by the Plan, and counsel for BOH and the IRS

confirmed such resolution. No other objections were raised at the Confirmation Hearing.

         The Court has taken judicial notice of the entire record in this case including all proofs of

claim.

         The Court has considered the entire record at the Confirmation Hearing including but not

limited to the Plan, Ballot Report, argument of counsel and the evidence proffered at the

Confirmation Hearing. Accordingly, the Court has determined:

         (a)    The Debtor timely and properly: (i) filed the Plan (ii) solicited the Plan; and (iii)

provided due notice of the Confirmation Hearing to Holders of Claims against Debtor and parties

in interest, all in compliance with the Bankruptcy Code, Local Rules, and the Solicitation Order;




                                                   2
Case 20-67718-bem        Doc 74    Filed 09/30/20 Entered 09/30/20 12:47:16              Desc Main
                                   Document     Page 3 of 8




       (b)     The Debtor filed the Ballot Certification and Summary of the Voting on Debtor’s

Plan (“Ballot Report”) (Doc. No. 70) describing the results of voting with respect to the Plan;

        (c)    The notice provided regarding the Confirmation Hearing and opportunity for any

party in interest to object to confirmation of the Plan have been adequate and appropriate and no

further notice was required;

        (f)    The legal and factual bases set forth at the Confirmation Hearing and in the entire

record in this Case establish just cause for the relief granted at the Confirmation Hearing.

       (g)     After due deliberation and good and sufficient cause appearing therefor, and based

upon the Court’s acceptance of the unopposed evidentiary proffer of testimony and evidence made

at the Confirmation Hearing, and further based upon the entire record in this case, the Plan should

be confirmed, and further based upon the following determinations by the Court:

       1.      The Court has jurisdiction over this Chapter 11 Case and confirmation of the Plan

pursuant to 28 U.S.C. § 1334. Confirmation of the Plan is a core proceeding pursuant to 28 U.S.C.

§157(b)(2)(A), (L), and (O). The Court has jurisdiction to enter a Final Order with respect thereto.

Debtor is eligible to be a debtor under § 109 of the Bankruptcy Code and eligible to proceed under

Subchapter V of Title 11 under §§ 101(51D) and 1182. Venue is proper before the Court pursuant

to 28 U.S.C. §§ 1408 and 1409.

       2.      Following entry of the Solicitation Order, in compliance with the Bankruptcy Code

and the Bankruptcy Rules, as evidenced by Certificate of Service (Doc. No. 50), Debtor effectuated

filing and service on all Creditors, Holders of Claims, and parties in interest of the Solicitation

Order containing notice of the Confirmation Hearing and relevant deadlines and a ballot for voting

on the Plan (collectively the “Solicitation Materials”).




                                                 3
Case 20-67718-bem        Doc 74    Filed 09/30/20 Entered 09/30/20 12:47:16             Desc Main
                                   Document     Page 4 of 8




       3.      As described in the Solicitation Order and Certificate of Service: (a) service of the

Solicitation Materials was adequate and sufficient under the circumstances; and (b) adequate and

sufficient notice of the Confirmation Hearing and other requirements, deadlines, hearings, and

matters described in the Solicitation Order: (i) was timely and properly provided; and (ii) provided

due process and opportunity to appear and be heard to all parties in interest. Because the foregoing

transmittals, notice, and service were adequate and sufficient, no other or further notice is

necessary or shall be required.

       4.      Debtor and Debtor’s respective agents, representatives, attorneys, and advisors

have solicited votes on the Plan in good faith and in compliance with applicable provisions of the

Bankruptcy Code and are entitled to the protections afforded by § 1125(e) of the Bankruptcy Code.

       5.      Debtor, as proponent of the Plan, has met its burden of proving the elements of

section 1191(a) and (b) of the Bankruptcy Code and established, upon the unopposed proffer of

evidence and the Court’s judicial notice of all pleadings filed in this case (including proofs of

claim), that Debtor’s Plan does not discriminate unfairly and is fair and equitable with respect to

each class of claims or interest that is impaired under, and has not accepted, the plan, satisfying

the requirements of § 1191(a) and (b) of the Bankruptcy Code.

       6.      As evidenced by the Ballot Report and submissions at the Confirmation Hearing,

all impaired classes of claims, determined without including any acceptance by an insider of

Debtor, voted to accept the Plan. Specifically, the following classes voted to accept the Plan: the

Secured NOA Bank n/k/a PromiseOne Bank (Class 5), and the Secured Claim of Charlie C. and

Aimee H. So (Class 6).

       7.      The Plan’s provisions are appropriate and consistent with the applicable provisions

of the Bankruptcy Code, including without limitation the treatment of priority claims and secured


                                                 4
Case 20-67718-bem          Doc 74     Filed 09/30/20 Entered 09/30/20 12:47:16           Desc Main
                                      Document     Page 5 of 8




claims.

          Accordingly, it is hereby

          ORDERED that the foregoing determinations including those enumerated in Paragraphs

1 through 7 above are hereby incorporated into this Confirmation Order as if fully set forth herein.

It is further

          ORDERED that the Plan is confirmed pursuant to 11 U.S.C. § 1191(a) and (b). All

provisions of the Plan shall bind Debtor, entities receiving property under the Plan, and creditors

whether or not the claims of such creditors are impaired under the Plan and whether or not such

creditors have accepted the Plan. It is further

          ORDERED that, notwithstanding anything in the Plan or in this Confirmation Order,

governmental units, as defined in 11 U.S.C. § 101(27), shall have 180 days from the date this case

was filed (July 1, 2020) to file a proof of claim as set forth in the Notice of Chapter 11 Bankruptcy

Case issued in this case (Doc. No. 7). It is further

          ORDERED that Todd E. Hennings shall be discharged from his obligations and duties as

the Subchapter V Trustee in this case pursuant to Section 5.2 of the Plan upon the filling by the

Debtor of a notice of substantial consummation of the Plan as required under § 1183(c)(2). It is

further

          ORDERED that all persons are permanently enjoined from commencing or continuing

any action, employing any process, or acting to collect, offset, or recover any claim or cause of

action that such person may have had at the date of the filing of Debtor’s Chapter 11 petition

against Debtor or its property except as provided for in the Plan. It is further

          ORDERED that pursuant to section 1141(d) of the Bankruptcy Code, except as otherwise

specifically provided in this Confirmation Order, the distributions and rights that are provided in


                                                  5
Case 20-67718-bem        Doc 74    Filed 09/30/20 Entered 09/30/20 12:47:16              Desc Main
                                   Document     Page 6 of 8




the Plan shall be in complete satisfaction, and release of: (1) all claims and causes of action,

whether known or unknown, (2) liabilities of, (3) Liens on, (4) obligations of, or (5) rights against

Debtor or its estate that arose prior to the entry of this Confirmation Order. Debtor does not have

a right to a discharge until all the plan payments have been made unless otherwise ordered by the

Court pursuant to Bankruptcy Code § 1192. However, Debtor has not waived its right to seek

entry of a discharge order before completion of all plan payments. It is further

       ORDERED that the Court’s authorization to employ Jones Lang Lasalle Brokerage, Inc.

(“Broker”) as Debtor’s broker through the Confirmation Hearing as granted in the Order

Authorizing Debtor to Employ Real Estate Broker (Doc. No. 58) is hereby extended through and

including the sale of the Debtor’s real property pursuant to the Plan.

                                          [End of Order]



 Prepared and Presented By:
 JONES & WALDEN LLC

 /s/ Aaron Anglin
 Aaron Anglin
 Georgia Bar No. 585863
 Cameron M. McCord
 Georgia Bar No. 143065
 Counsel for Debtor
 699 Piedmont Ave NE
 Atlanta, Georgia 30308
 (404) 564-9300
 aanglin@joneswalden.com
 cmccord@joneswalden.com




                                                 6
Case 20-67718-bem       Doc 74    Filed 09/30/20 Entered 09/30/20 12:47:16   Desc Main
                                  Document     Page 7 of 8




 Consented To By:

 /s/ Todd E. Hennings (with express permission AA)
 Todd E. Hennings
 Georgia Bar No. 347302
 5500 Interstate Parkway North, Suite 435
 Sandy Springs, GA 3032
 THennings@maceywilensky.com
 Subchapter V Trustee

 Consented To By:

 MOORMAN PIESCHEL, LLC

 /s/ Nicholas J. Pieschel (with express permission AA)
 Nicholas J. Pieschel
 Georgia Bar No. 579660
 One Midtown Plaza
 1360 Peachtree Street, N.E.
 Suite 1205
 Atlanta, Georgia 30309
 njp@moormanpieschel.com
 Counsel for Bank of Hope

 No Opposition By:

 NANCY J. GARGULA,
 UNITED STATES TRUSTEE REGION 21

 /s/ David S. Weidenbaum (with express permission AA)
 David S. Weidenbaum
 Georgia Bar No. 745892
 Office of the United States Trustee
 362 Richard B. Russell Building
 75 Ted Turner Drive, SW
 Atlanta, GA 30303
 david.s.weidenbaum@usdoj.gov




                                               7
Case 20-67718-bem       Doc 74    Filed 09/30/20 Entered 09/30/20 12:47:16           Desc Main
                                  Document     Page 8 of 8




 No Opposition By:

 BYUNG J. PAK
 UNITED STATES ATTORNEY

 /s/ Andres H. Sandoval (with express permission AA)
 Andres H. Sandoval
 Assistant U.S. Attorney
 Georgia Bar No. 643257
 United States Attorney’s Office
 75 Ted Turner Drive SW, Suite 600
 Atlanta, Georgia 30303
 E-mail: andres.sandoval@usdoj.gov
 Counsel for the United States of America


Distribution List

Cameron M. McCord, Jones & Walden LLC, 699 Piedmont Ave NE, Atlanta, Georgia 30308

Todd E. Hennings, Subchapter 5 Trustee, 5500 Interstate Parkway North, Suite 435, Sandy
Springs, GA 30328

Nicholas J. Pieschel, Moorman Pieschel, LLC, One Midtown Plaza, 1360 Peachtree Street, N.E.,
Suite 1205, Atlanta, Georgia 30309

David S. Weidenbaum, Office of the United States Trustee, 362 Richard B. Russell Building, 75
Ted Turner Drive, SW, Atlanta, GA 30303

Andres H. Sandoval, United States Attorney’s Office, 75 Ted Turner Drive SW, Suite 600,
Atlanta, Georgia 30303

Georgia Central University Inc., 6789 Peachtree Industrial Blvd., Atlanta, Georgia 30360




                                               8
